In re Mr. and Mrs. Earl F. Boudreaux, applying for writ of review, Twenty-fourth Judicial District Court, Parish of Jefferson. No. 272-515; Fifth Circuit Court of Appeal. No. 82-C-201.
Granted. The case is remanded to the district court for an evidentiary hearing on defendant’s petition to enjoin the sale of the defendant’s property by executory process. The hearing shall include, without being limited to, an inquiry to determine compliance with La.R.S. 22:636 and whether Ultramar Enterprises, Inc. received notification of the insurance cancellation. Broadway v. All-Star Insurance Corp., 285 So.2d 536 (La.1973).